Citation Nr: 1014342	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-04 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of frostbite, 
hands.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), which denied service 
connection for residuals of frostbite, hands.  

The Board notes that the May 2006 rating decision also denied 
entitlement to service connection for residuals of frostbite, 
feet.  Subsequent to the March 2007 notice of disagreement, 
in a December 2007 rating decision the RO granted service 
connection for status post cold injury of bilateral feet with 
Raynaud's phenomenon, assigning separate 20 percent 
disability ratings, effective August 12, 2005.  The grant of 
service connection constituted a full award of the benefit 
sought on appeal as to that issue.  See Grantham v. Brown, 
114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Neither the Veteran 
nor his representative submitted a jurisdiction-conferring 
notice of disagreement as to the down-stream elements of 
effective date or compensation level within the applicable 
time period.  Thus, those issues are not currently in 
appellate status.  Id. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

At his February 2010 hearing before the undersigned, the 
Veteran asserted residuals of frostbite to the hands due to 
cold exposure at Fort Riley, Kansas, and while stationed in 
Germany.  A February 2007 private medical record reflects 
complaints of hand and foot pain in the cold, and the 
examiner diagnosed Raynaud's syndrome, history of frostbite, 
rule out hypothyroidism, and rule out connective tissue 
disease.  The examiner stated that the Veteran has a fairly 
classic presentation of secondary Raynaud's phenomenon.  The 
differential diagnosis has to include connective tissue 
diseases, hematologic disease such as cryoglobulinemia and 
cold agglutinin disease and paraproteinemia.  Hypothyroidism, 
paraneoplastic syndrome and post frostbite etiologies have to 
be included.  Based on his story of frostbite more likely 
than not, his current problem is related to the injury he 
sustained in the winter of 1977/78 while serving in the Army.  

In December 2007, the Veteran underwent a VA examination 
pertaining to residuals of cold injury to the feet, but not 
the hands.  The examiner opined that the Veteran has status 
post cold injury of both feet during the service with 
residual cold sensitivity of both feet, with residual 
paresthesia with numbness and tingling sensation on cold 
exposure, with residual Raynaud's phenomenon of both feet.  

VA outpatient treatment records dated in February and March 
2010 reflect a probable diagnosis of Raynaud's phenomenon 
with regard to the hands.  

In light of the Veteran's lay statements attesting to cold 
exposure during service, the diagnosis of Raynaud's 
phenomenon, and the private examiner's suggestion that such 
diagnosis may be due to frostbite, the Veteran should be 
afforded a VA examination to assess the nature and etiology 
of residuals of cold exposure, hands.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  

In light of this matter being remanded, updated VA outpatient 
treatment records from the Salisbury VA Medical Center (VAMC) 
for the period March 22, 2010, to the present, should be 
associated with the claims folder.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Updated VA outpatient treatment records 
from March 22, 2010, to the present should be 
associated with the claims folder.



2.  Schedule the Veteran for an 
appropriate VA examination to ascertain 
the nature and etiology of his residuals 
of cold exposure, hands.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  All appropriate testing 
should be performed.  The examiner should 
offer diagnoses as it pertains to 
residuals of cold exposure, hands, and an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any hand disability had 
its clinical onset during the Veteran's 
period of service, or is otherwise 
related to such period of service, to 
include cold exposure during service.   

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  The examiner should 
reconcile any opinion with the service 
treatment records, and post-service 
diagnosis of Raynaud's phenomenon 
reflected in the private and VA treatment 
records.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to the 
Board for appellate review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



